               Case 1:19-cv-11920-VEC-GWG Document 13 Filed 03/30/20 Page 1 of 3




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                                SUZANNE FUNES
Corporation Counsel                                100 Church Street                                  Phone: (212) 356-2386
                                                 NEW YORK, NY 10007                                        Fax: (212) 356-1148
                                                                                                   Email: sfunes@law.nyc.gov
                                                                                                                Senior Counsel



                                                                               March 30, 2020
        VIA ECF
        Honorable Valerie E. Caproni
        United States District Judge
        Southern District of New York          MEMORANDUM ENDORSEMENT
        40 Foley Square
        New York, NY 10007

                       Re: Lexy Avila v. Stacy Tenzie, NYC Correctional Officer, Shield No. 1478,
                          19-CV-11920 (VEC) (GWG)

        Your Honor:

                       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        New York, and counsel1 for interested party, City of New York (“City”). The City writes to
        respectfully request a ninety (90) day stay of this matter from today, March 30, 2020 to June 29,
        2020 because of the ongoing public health crisis. This application also seeks an extension of time,
        sua sponte, for defendant Officer Stacy Tenzie (“Officer Tenzie”) to answer or otherwise move
        the complaint from May 4, 2020 to June 29, 2020 as this office has not had an opportunity to
        resolve representation on her behalf. This is the City’s first request for a stay of litigation in this
        matter. The City has not secured Plaintiff’s consent for this application as she is currently
        incarcerated and we have been unable to meet and confer for the reasons set forth below.

               By way of background, on December 30, 2019, Plaintiff Pro se filed her complaint. See
        Docket Entry No. 2. In a Court order dated February 5, 2020, the Court requested that Correction
        Officer Stacy Tenzie (“Officer Tenzie”) waive service. See Docket Entry Number 8. On March 4,
        2020, Department of Correction waived service on behalf of Officer Tenzie. See Docket Entry
        Number 12. Officer Tenzie’s Answer is presently due on May 4, 2020. Id.



        1
          This case is assigned to Assistant Corporation Counsel Joshua Kaufman, who is currently
        awaiting admission to the Southern District of New York , and is handling this matter under my
        supervision. Mr. Kaufman can be reached directly at 212-356-3521 or by email at:
        jokaufma@law.nyc.gov.
               Case 1:19-cv-11920-VEC-GWG Document 13 Filed 03/30/20 Page 2 of 3



                 At this juncture, interested party City requests a ninety (90) day stay of this action,
         including an extension, sua sponte, to answer or otherwise move from May 4, 2020 until June 29,
         2020 because of the ongoing health crisis. On March 13, 2020, Mayor Bill de Blasio declared New
         York City to be in a state of emergency. In light of pronouncements from government and judicial
         officials, associated policies, expert recommendations, and the further spread of COVID-19, the
         New York City Law Department, along with the majority of employers in New York City and
         State, has advised that individuals are required to work from home as much as is practicable to
         ensure compliance with public policy directives, and to protect individuals from further
         community spread of the virus.

                         Additionally, pursuant to section 50-k of the New York General Municipal Law, this
         office must determine, based on a review of the case, whether we may represent the defendant Officer
         Tenzie. Officer Tenzie must then decide whether she wishes to be represented by this office. If so,
         we must obtain each of their written authorization. Only after this procedure has been followed can
         we determine how to proceed in this case. See Mercurio v. City of New York, 758 F.2d 862, 854-65
         (2d Cir. 1985) (quoting Williams v. City of New York, 64 N.Y.2d 800, 486 N.Y.S.2d 918 (1985)
         (decision to represent individual defendants is made by the Corporation Counsel as set forth in state
         law)).

                         Moreover, as Plaintiff Pro Se alleges, inter alia, deliberate indifference to safety
         and failure to protect while housed at the Rose M. Singer Center, located on Rikers Island [Docket
         Entry No. 2], interested party City will need a duly executed HIPAA release for Plaintiff Pro Se’s
         medical records in order to properly assess this case and respond to the complaint. Furthermore,
         once a duly executed release is received, the undersigned cannot take the necessary steps of seeking
         the production of Department of Correction documents related to Plaintiff’s incarceration,
         primarily because the individuals tasked with producing essential litigation documents from the
         New York City Law Department and the New York City Department of Correction are also
         working remotely with limited access to the resources necessary to request and produce relevant
         documents relevant as a result of the virus Citywide. Therefore, in order to respond to the
         complaint and to investigate the allegations of the complaint, obtaining necessary documents is
         currently not practical.

                         Accordingly, the undersigned respectfully requests that the Court grant interested
         party City’s application for a ninety (90) day stay of litigation from March 30 to June 29, 2020 and
         to extend the time, sua sponte, for Officer Tenzie’s time to answer or otherwise move from May
         4, 2020 to June 29, 2020.


                         Thank you for your consideration herein.
The application for a stay is denied. The time for                     Respectfully submitted,
defendant to respond to the complaint is adjourned to June
29, 2020. Defendant shall mail a copy of this Order to                 Suzanne Funes
plaintiff and file proof of service of such mailing forthwith.         Suzanne Funes
So Ordered.                                                            Senior Counsel
April 3, 2020
      Case 1:19-cv-11920-VEC-GWG Document 13 Filed 03/30/20 Page 3 of 3



       BY FIRST CLASS MAIL

To:    Lexy Avila NYSID 08490991M
       Plaintiff Pro Se
       Rose M. Singer Center
       19-19 Hazen Street
       East Elmhurst, NY 11370
